                                       Case 3:19-cr-00026-WHA Document 147 Filed 06/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                     Plaintiff,                          No. CR 19-0026 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13   DAVID JAH,                                            ORDER DETERMINING
                                                                                             COMPETENCY AND DENYING
                                  14                     Defendant.                          FARETTA MOTION
                                  15
                                             Defendant David Jah is charged with conspiracy to commit arson and possession of
                                  16
                                       firearm and ammunition as a prohibited person.
                                  17
                                             A December 2019 order found reasonable cause existed to believe defendant was
                                  18
                                       suffering from a mental disease or defect rendering him mentally incompetent under 18 U.S.C.
                                  19
                                       § 4241(a), and accordingly ordered an evaluation of defendant by a licensed or certified
                                  20
                                       psychiatrist and/or psychologist to determine his mental competency.
                                  21
                                             Now, having reviewed the forensic evaluation prepared by forensic psychologist
                                  22
                                       Samantha Shelton and reviewed by chief forensic psychologist Lisa Matthews, the Court finds
                                  23
                                       by a preponderance of evidence that defendant understands the nature and consequences of the
                                  24
                                       proceedings against him, is able to assist properly in his defense, and is accordingly competent
                                  25
                                       to stand trial.
                                  26
                                             Defendant has also filed a pro se Faretta motion requesting he be allowed to “proceed pro
                                  27
                                       per with the assistance of the [f]ederal [d]efender to act as co-counsel, [second] [c]hair in a
                                  28
                                       Case 3:19-cr-00026-WHA Document 147 Filed 06/30/20 Page 2 of 2




                                   1   hybrid defense.” The Court recognizes the Faretta rights of all defendants, but there is no right

                                   2   to represent oneself pro se and have a federal public defender as advisory counsel. The motion

                                   3   is thus DENIED without prejudice to a subsequent motion by defendant requesting that he

                                   4   represent himself without advisory counsel if he so desires. The Court advises defendant to

                                   5   wait and see how he can work with recently-appointed attorney Vermeulen before deciding

                                   6   whether to file a fresh motion.

                                   7        IT IS SO ORDERED.

                                   8   Dated: June 30, 2020.

                                   9

                                  10
                                                                                              WILLIAM ALSUP
                                  11                                                          UNITED STATES DISTRICT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
